Citation Nr: 1209073	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

Entitlement to an apportionment of the Veteran's monthly VA disability compensation benefits less than $550 per month.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in July 2011.  A transcript of the hearing is of record.  

The Veteran submitted additional evidence after the July 2011 Supplemental Statement of the Case.  However, he waived RO consideration of the evidence in the first instance during his July 2011 hearing.   

The Board notes that in July 2009 the Veteran's ex-wife, K.P., submitted a claim for an apportionment of the Veteran's VA benefits for the support of their two children.  In December 2009, the RO determined that effective August 2009 $176 would be apportioned from the Veteran's compensation benefit on behalf of his children, S.W and K.W.  In January 2010, K.P. expressed disagreement with the December 2009 determination.  A Statement of the Case (SOC) was issued in August 2010.  In the SOC, the RO confirmed the apportionment of the Veteran's benefits in the amount of $176 for the benefit of S.W and K.W. effective August 2009 and granted an apportionment in the amount of $775 effective April 2010.  The Veteran submitted a VA Form 9, Substantive Appeal, in September 2010.  In the May2011 Supplemental Statement of the Case (SSOC), the award was revised effective April 1, 2010 to an apportionment of the Veteran's benefits in the amount of $550 per month.  In May 2011 correspondence, K.P. stated that she would not be filing a formal appeal.  

The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  As K.P. has expressed that is she is no longer in disagreement with the apportionment assigned, this is not a contested claim.  


FINDINGS OF FACT

1.  The RO granted an apportionment of the Veteran's disability compensation in the amount of $550 per month, effective April 1, 2010.  

2.  The evidence indicates the dependent children currently receives $702 from the Social Security Administration (SSA) and $550 from VA, and no additional support from the Veteran.

3.  The Veteran has not shown that the apportionment has resulted in undue hardship. 


CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's VA compensation benefits in the amount of $550 monthly are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5307; 38 C.F.R. §§ 3.102, 3.159, 3.250, 3.450, 3.451 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 , 3.326(a).  The VCAA, however, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, the VCAA is not applicable to this claim. 

Moreover, in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

LEGAL CRITERIA AND ANALYSIS

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. 

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450  (2011).  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 . 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants. 

This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.

In July 2009, K.P., the Veteran's ex wife and mother of his children K.W. and S.W., filed a claim for apportionment of the Veteran's VA compensation benefits.  She asserted that the Veteran had not complied with the court ordered child support per their divorce decree.  In September 2009, K.P asserted that the children were entitled to an apportionment because the Veteran had not paid child support since he was ordered to do so in September 2008 and that he had made no attempt to pay back child support.  She expressed that he had not assisted her financially in supporting their children.  Per K.P., at that time, the Veteran had paid around $1200, despite a court order for him to pay $850/month in child support and $100/month for back child support.  In July 2009, she stated that the court ordered the Veteran to turn over his VA disability payment each month for payment of his debt to her but he has not done so.  She related that she worked three jobs to care for the children and that she had to borrow money to survive financially.  

In the VA Form 21-0788 received in September 2009, the Veteran reported monthly income of $3007 from VA compensation and monthly expenses of $2802 plus other debts.  He expressed in a separate statement that he lived with his parents at that time because he was unable to afford to pay rent elsewhere.  He stated that he helped with the monthly groceries and that he paid $250 monthly in child support.  

In January 2010, K.P. reiterated that she still had not received any money from the Veteran for child support and that he owed back child support in the amount of $5,580.  

In the VA Form 21-0788 received in February 2010, the Veteran reported monthly income of $2673 from VA compensation and monthly expenses of $2365 plus other debts.  He reported contributing $250 monthly in child support and $176 from his VA compensation benefits.  In a separate statement, he expressed that due to his debt obligations he was forced to live with his parents.  He stated that $2673 in VA compensation was the only income he had and that $176 was being withheld for the apportionment.  Per the Veteran, he paid $250 monthly to his ex-wife in child support for their two children and had $176 withheld from his VA compensation benefits in addition to child support.  He stated that to have any more money withheld from his VA compensation benefits would create a financial hardship as he was already unable to keep up with his current financial obligations.  

In May 2010, social security benefits were paid to K.P for K.W. and S.W.  She received a check for $6,649 for each child and each child thereafter was to receive $351 monthly.  

In the VA Form 21-0788 received in August 2010, K.P. acknowledge receiving contributions from the Veteran in the amount of $702 monthly.  In a separate statement, she stated that although social security paid her on behalf of the Veteran, it was still less $130 a month than what the court ordered the Veteran to pay per the divorce decree.  Within the past month, the Veteran sent money to assist with summer camp and a dental visit.  

In September 2010, K.P. stated that the Veteran had not paid anything to support the children since September 2009.  However, he was able to pay for expensive gifts for the children.  At that time, K.P. was in the process of filing Chapter 7 bankruptcy.  She reported a monthly income of $3250 and monthly expenses of $3461.  

The Veteran reported monthly expenses of $5379 plus other unpaid bills in October 2010.  He was exploring bankruptcy options at that time.  He related that he paid his ex-wife what he could and that he paid for half of the medical expenses, extracurricular school activities, pictures, clothes and camps.  Any additional expenses he stated would put him in further hardship.  

In January 2011, the Veteran related that K.P. had started receiving $415 per month per child for a total of $830 in child support.  Per the Veteran, the amount of the VA dependents withholding plus the social security benefit amounts to $931 per month in support which is $131 more than the state court ordered.  In addition to the funds, he stated that K.P. earns $43,000 per year.  He maintained that his children were adequately supported.  He reported monthly expenses of $5340 plus unpaid bills and projected monthly expenses of $3890.  

During the July 2011 hearing, the Veteran argued that apportionment of his VA compensation benefits should not exceed $176 as it would result in undue financial hardship.  He testified that he received $1381 monthly in VA compensation at the time of the apportionment request and that such was his only income.  He stated that his children received $702 a month from Social Security ($351 each) and $176 a month from his VA compensation benefits.  Per the Veteran, he met the requirements for child support according to state law.  Between social security benefits and the dependent support, the Veteran stated that the children had no hardship.  He asserted that an apportionment greater than $176 would exceed the state court order and cause him financial hardship.  

Initially, the Board acknowledges that the RO determined that effective July 17, 2009 an apportionment of $176 per month was warranted.  However, the RO revised the award and found that an apportionment of $550 per month effective April 1, 2010 was warranted.  The Veteran is not disputing the apportionment of $176 but rather that any amount greater than $176 per month would cause an undue burden.  As such, the primary issue on appeal is whether the grant of an apportionment of $550, effective April 1, 2010 would cause the Veteran an undue burden.  

In reviewing the evidence, the Board does not find an apportionment of $550 would cause undue hardship on the Veteran.  First, there is no indication that he makes any regular payments to support his children except for the $702 payment from the SSA and the $550 apportionment from his VA benefits.   

Secondly, hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  Here, it is shown that with an apportionment of $550 the Veteran is able to pay for the essentials of daily living and still have money left over for non-essential expenses.  In this regard, the Veteran's total VA benefit is $2849 and he receives $1404 monthly from social security.  With an appointment of $550, he would receive $3703 monthly from both sources.  As of October 2010, he reported monthly expenses that total around $5379 plus other debts.  However, while the Veteran has reported monthly expenses of $5379 plus other debts, his reported monthly expenses of $2046 for a payday loan and $1125 personal loan remain unverified.  The Veteran has reported these monthly expenses but he has not provided any documentation showing that he makes payments of $2046 monthly for a payday loan and/or $1125 for a personal loan.  Without documentation of these expenses, which appear to be largely exaggerated, the Board cannot count these as monthly expenses.  We find it not credible that he pays $3171 monthly in personal loans.  With those expenses subtracted from his monthly expenses, his total expenses per month are shown to be around $2208 which is well under the $3703 that he would receive from VA and SSA.  

We recognize that the Veteran has had some financial difficulty and he has related that he may have to file for bankruptcy.  However, the Board does not find that the $550 apportionment is the reason for this.  Furthermore, the $550 apportionment for his children is only about 20 percent of his VA benefits which is generally considered a reasonable amount for an apportionee.  See 38 C.F.R. § 3.341.  

We also acknowledge that the Veteran argues that his state court has only ordered that he pay child support in the amount of $415 per child for a total of $830 monthly.  While the court order was taken into consideration, the VA is not bound by the child support order rendered by the state court.  In any event, we note that the Veteran's financial circumstances and those of his children have changed since the court rendered its child support decision.  Since that determination, it appears that the Veteran has started receiving social security benefits in addition to his VA benefits.  As such, his monthly income has increased since that time and therefore the child support decision is based upon an inaccurate financial history.  

Accordingly, the claim is denied.  


ORDER

An apportionment of the Veteran's VA compensation benefits in an amount less than $550 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


